DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 04/07/2021 for the Non-Final Office Action dated 01/13/2021 .
Claims 1-25 have been previously canceled. Claims 26-50 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-34 and 36-46 are rejected under 35 U.S.C. 103 as being unpatentable over  KIM (US 2019/0281624) in view of  NAGARAJA (US 2018/0234960).
Regarding Claim 26, KIM discloses an apparatus for a base station, comprising baseband circuitry having: 
a radio frequency (RF) interface (see FIG. 36, [0296]-[0307]); and 
one or more processors (see FIG. 36, [0296]-[0307]) configured to: 
determine a beam recovery frame structure using the selected one or more recovery channels based at least partially on beam correspondence capabilities ([0125], “signal transmission repetition or beam sweeping for signal reception may be considered according to a Tx/Rx reciprocal capability of the TRP (e.g., eNB) or the UE. The Tx/Rx reciprocal capability is also referred to as Tx/Rx beam correspondence (BC) in the TRP and the UE”; see also [0126]; FIG. 8, [0136]-[0141], “the RACH signal may be configured as follows …  RACH resource elements … a CP is inserted into the RACH signal in each RACH resource element …. RACH preamble repetition … the gNB configures a RACH preamble format so that the gNB may perform Rx beam scanning”; see [0128], [0190]. [0199], [0207], [0232], [0238], [0276]-[0277], [0279] and [0294], wherein the action “determined” would indicate a selection/determination of a RACH structure for beam recovery based on number of RACH sequence repetition, time/frequency region of RACH resource, RACH resource index, RACH slot  and RACH bandwidth); and 
provide the selected one or more recovery channels and the determined beam recovery frame structure to the RF interface for transmission to a user equipment (UE) device (FIG. 3, [0120]-[0123], “transmission of an SS block and a RACH resource linked to the SS block”).
KIM does not expressly disclose: 
select one or more recovery channels based on one or more recovery factors comprising whether there is a configured PUCCH resource.
However, NAGARAJA teaches:
select one or more recovery channels based on one or more recovery factors comprising whether there is a configured PUCCH resource (FIG. 3, [0075], “a resource grid 300 in a system that supports dedicated uplink resources for beam recovery”, [0076], “the first subset of resources 305-a may carry PUCCH and physical RACH (PRACH) transmissions from one or more UEs 115”; Fig. 4 and [0086], “the base station 105-b may transmit (e.g., and UE 115-c may receive) a configuration for uplink beam recovery resources”, wherein once transmitted, the resource including recovery channel is selected by base station; see also [0013] and [0017]-[0018], “wherein the beam recovery message comprises an indication of the antenna array information”). Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to include the teachings of NAGARAJA to the apparatus of KIM, in order to provide an improved techniques for uplink resource allocation for beam recovery as suggested by NAGARAJA (see [0004]-[0005]).  

Regarding Clam 27, modified KIM discloses the apparatus of claim 26, wherein the beam correspondence capabilities include that beam correspondence is supported by the base station and/or the UE device (see KIM:  [0124]-[0126], “signal transmission repetition or beam sweeping for signal reception may be considered according to a Tx/Rx reciprocal capability of the TRP (e.g., eNB) or the UE. The Tx/Rx reciprocal capability is also referred to as Tx/Rx beam correspondence (BC) in the TRP and the UE”). 

Regarding Claim 28, modified KIM discloses the apparatus of claim 26, wherein the determined beam recovery frame structure includes a plurality of repetitions of a recovery channel, where each repetition includes a cyclic prefix (CP) as a time boundary (see KIM: FIG. 8, [0126], [0136]-[0141]). 

Regarding Claim 29, modified KIM discloses the apparatus of claim 26, wherein the determined beam recovery frame structure includes a plurality of repetitions of a recovery channel, where each repetition omits a time boundary (KIM: [0126], “the same signal (i.e., same sequence) is repeated within the RACH preamble, the CP is not needed between the repeated signals because the repeated signals serve as the CP”; FIG. 21,  [0234]). 

Regarding Claim 30, modified KIM discloses the apparatus of claim 26, wherein the one or more recovery channels include one or more of a physical random access channel (PRACH) and a physical uplink control channel (PUCCH) (see NAGARAJA: FIG. 3 and [0075]-[0076]). 

Regarding Claim 31, modified KIM discloses the apparatus of claim 26, wherein the determined beam recovery frame structure aligns repetitions of the one or more recovery channels by time (see KIM: FIGS. 8-9). 

Regarding Claim 32, modified KIM discloses the apparatus of claim 26, wherein one or more processors are further configured to select a scaling factor K between a subcarrier spacing of a recovery channel to a KIM: [0092] and [0106], “The factor K=f/.fRA accounts for the difference in subcarrier spacing between the random access preamble and uplink data transmission”; see also [0106], [0147]). 

Regarding Claim 33, modified KIM discloses the apparatus of claim 32, wherein the scaling factor K is provided by higher layer signaling or downlink control information (DCI) or fixed (see KIM: [0183]). 

Regarding Claim 34, modified KIM discloses the apparatus of claim 26, wherein the one or more processors are further configured to determine a frame structure for a first recovery channel independent of a frame structure for a second recovery channel and wherein the first recovery channel is not aligned with the second recovery channel (see KIM: FIG. 8, for example, between (a) and (b) or compared with FIG. 9, i.e., RACH versus DATA). 

Regarding Claim 36, modified KIM discloses the apparatus of claim 26, wherein the one or more processors are configured to perform beam sweeping using one or more recovery signals from a received recovery frame via the RF interface, where the received recovery frame is in accordance with the determined beam recovery frame structure (see KIM: [0123], “The gNB transmits an SS block per wide beam in order for the UE to search for the gNB in an initial access procedure, i.e., performs cell search or cell acquisition, and to search for an optimal wide beam to be used in a first stage of beam acquisition by measuring channel quality of each wide beam. 2) The UE performs cell search for an SS block per beam and performs DL beam acquisition using a cell detection result of each beam. 3) The UE performs a RACH procedure in order to inform the gNB that the UE will access the gNB that the UE has discovered”, see FIG. 5 for SS block structure and associated paragraphs; see also [0125], “beam sweeping for signal reception may be considered according to a Tx/Rx reciprocal capability of the TRP (e.g., eNB) or the UE. The Tx/Rx reciprocal capability is also referred to as Tx/Rx beam correspondence (BC) in the TRP and the UE …Tx/Rx BC in the UE holds if the UE can determine a UE Rx beam for UL transmission based on DL measurement of UE for one or more Rx beams of the UE and/or if the UE can determine a UE Tx beam for DL reception according to indication of the TRP based on UL measurement for one or more Tx beams of the UE”, wherein if BC holds, UE may transmit a UL signal in a beam direction in which the UE has received a DL signal). 

Regarding Claim 37, modified KIM discloses the apparatus of claim 26, wherein the base station is a next Generation Node B (gNB) (KIM: FIG. 8 and [0136], gNB). 

Regarding Claim 38, modified KIM discloses the apparatus of claim 26, wherein the one or more recovery factors further include a UE antenna structure of the UE device (NAGARAJA: [0017]-[0018]). 

Regarding Claim 39, KIM discloses an apparatus for a user equipment (UE) device (see FIG. 36), comprising baseband circuitry (see FIG. 36, [0301]) having: 
a radio frequency (RF) interface configured to receive a beam recovery frame structure from a base station (see FIG. 36, [0306], also [0036], “The UE transceiver of the present invention receives the RACH configuration information”; FIG. 8 and [0136]-[0142]); and 
one or more processors (see FIG. 36) configured to: 
generate one or more recovery signals based on the beam recovery frame structure ( [0306], “The UE processor generates the RACH preamble to match a preamble format according to the preamble formation information in the RACH configuration information and controls the UE transceiver to transmit the RACH preamble”; [0131], “The UE transmits a RACH signal through a designated RACH resource at a system timing of the gNB obtained through an SS”; see FIGS. 8 and 9, and [0121], “beam recovery for recovering from a state in which the UE and gNB cannot maintain an optimal communication state”); and 
provide the generated recovery frame to the RF interface for transmission to a base station ([0306], “the UE transceiver to transmit the RACH preamble based on the RACH configuration information”; see [0304], “the gNB transceiver to receive a signal in the RACH resource within the RACH slot. The gNB processor may attempt to detect the RACH preamble according to a preamble format corresponding to the RACH resource”).
KIM does not expressly disclose: 
generate a recovery frame having a first recovery channel and a different second recovery channel using the beam recovery frame structure.
However, NAGARAJA teaches:
generate a recovery frame having a first recovery channel and a different second recovery channel using the beam recovery frame structure (see FIG. 3, SR resources, RACH resources, dedicated uplink resources; [0076], “the first subset of resources 305-a may carry PUCCH and physical RACH (PRACH) transmissions from one or more UEs 115 … the PUCCH and/or PRACH transmissions may include the transmission of the beam recovery message using these channels … the first subset of resources 305-a may contain RACH resources 325 and SR resources 320”, [0079], “each active beam 330, 335 may have an associated set of SR resources 320 and/or RACH resources 325 over which beam recovery information may be transmitted”). Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to include the teachings of NAGARAJA to the apparatus of KIM, in order to provide an improved techniques for uplink resource allocation for beam recovery as suggested by NAGARAJA (see [0004]-[0005]).  

Regarding Claim 40, modified KIM discloses the apparatus of claim 39, wherein the one or more processors are further configured to determine the beam recovery frame structure (KIM: [0306], “the UE processor may generate the RACH preamble such that N=2 upon receiving RACH configuration information indicating preamble format 1-A1, N=4 upon receiving RACH configuration information indicating preamble format 2-A1, and N=6 upon receiving RACH configuration information indicating preamble format 3-A1”). 

Regarding Claim 41, modified KIM discloses the apparatus of claim 39, wherein the first recovery channel is a physical uplink control channel (PUCCH) and the second recovery channel is a physical random access channel (PRACH) (see NAGARAJA: FIG. 3, [0076] and [0079]). 

Regarding Claim 42, modified KIM discloses the apparatus of claim 39, wherein the one or more processors are further configured to select the first recovery channel and the second recovery channel based on recovery channel factors including beam correspondence capabilities, directionality of the UE device, and recovery signal type (see KIM: FIGS. 8-9, RACH versus DATA; [0125], “The Tx/Rx reciprocal capability is also referred to as Tx/Rx beam correspondence (BC) in the TRP and the UE”; [0119],  wherein N beam directions associated with SS blocks; [0121], beam acquisition procedure and beam tracking procedure; see NAGARAJA: FIG. 3, [0076] and [0079]). 

Regarding Claim 43, modified KIM discloses the apparatus of claim 42, wherein the recovery signal type is a synchronization signal block (SSB) (FIGS. 7-9, SS block#). 

Regarding Claim 44, modified KIM discloses the apparatus of claim 39, wherein the one or more processors are further configured to select one or more recovery channels based on beam correspondence capabilities and to generate a beam recovery request using the selected one or more recovery channels (see KIM: [0306], “the UE transceiver to transmit the RACH preamble based on the RACH configuration information”; see [0304], “the gNB transceiver to receive a signal in the RACH resource within the RACH slot. The gNB processor may attempt to detect the RACH preamble according to a preamble format corresponding to the RACH resource”, wherein transmitting the selected RACH is a request for beam recovery on a beam selected; see NAGARAJA: FIG. 3, [0076] and [0079], also [0040]).

Regarding Claim 45, KIM discloses a non transitory computer-readable media having instructions (see FIG. 36) that, when executed, cause a base station to: 
receive one or more recovery signals from the selected recovery channel ([0121], “beam recovery for recovering from a state in which the UE and gNB cannot maintain an optimal communication state … while performing beam tracking for searching for the optimal beam between the UE and the gNB”;  [0306], “the UE transceiver to transmit the RACH preamble based on the RACH configuration information”; see [0304], “the gNB transceiver to receive a signal in the RACH resource within the RACH slot. The gNB processor may attempt to detect the RACH preamble according to a preamble format corresponding to the RACH resource”); and 
perform a beam sweeping operation to form an established beam ([0125], “beam sweeping for signal reception may be considered according to a Tx/Rx reciprocal capability of the TRP (e.g., eNB) or the UE. The Tx/Rx reciprocal capability is also referred to as Tx/Rx beam correspondence (BC) in the TRP and the UE …Tx/Rx BC in the UE holds if the UE can determine a UE Rx beam for UL transmission based on DL measurement of UE for one or more Rx beams of the UE and/or if the UE can determine a UE Tx beam for DL reception according to indication of the TRP based on UL measurement for one or more Tx beams of the UE”, wherein if BC holds, UE may transmit a UL signal in a beam direction in which the UE has received a DL signal).
KIM does not expressly disclose: 
 select a recovery channel based on a recovery channel factor comprising whether there is a configured PUCCH resource.
However, NAGARAJA teaches:
select a recovery channels based on a recovery factor comprising whether there is a configured PUCCH resource (FIG. 3, [0075], “a resource grid 300 in a system that supports dedicated uplink resources for beam recovery”, [0076], “the first subset of resources 305-a may carry PUCCH and physical RACH (PRACH) transmissions from one or more UEs 115”; Fig. 4 and [0086], “the base station 105-b may transmit (e.g., and UE 115-c may receive) a configuration for uplink beam recovery resources”, wherein once transmitted, the resource including recovery channel is selected by base station; see also [0013], [0017]-[0018]). Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to include the teachings of NAGARAJA to the apparatus of KIM, in order to provide an improved techniques for uplink resource allocation for beam recovery as suggested by NAGARAJA (see [0004]-[0005]).  

Regarding Claim 46, modified KIM discloses the non-transitory computer-readable media of claim 45, wherein recovery channel factors include beam correspondence capabilities (see KIM: [0125]). 

Claims 35 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over KIM and NAGARAJA as applied in Claims 26 and 45, and further in view of ISLAM (US 2020/0404640).
Regarding Claim 35, modified KIM discloses the apparatus of claim 26.
modified KIM does not disclose: wherein the one or more processors are configured to initiate beam recovery on the quality of at least one maintained beam or a subset of maintained beams falling below a threshold. 
However, ISLAM teaches:
wherein the one or more processors are configured to initiate beam recovery on the quality of at least one maintained beam or a subset of maintained beams falling below a threshold  (UE) device (FIG. 8, [0031], "fine" beams, “the base station and UE may use the new beam to replace the current beam to maintain beamformed communication”, “The UE may determine that a beam failure condition exists when the signal quality and/or strength of the current/selected beam is below a predetermined threshold … the UE may transmit a beam failure recovery request (BFRR) to the base station”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of ISLAM as mentioned above to the method of KIM, in order to facilitate beamformed transmission and to use a good beam to maintain beamformed communication as suggested by ISLAM (see[0031]).

Regarding Claim 47, modified KIM discloses the non-transitory computer-readable media of claim 45. 
modified KIM does not expressly disclose: wherein the instructions, when executed, further cause the base station to maintain a plurality of beams for a user equipment (UE) device and to initiate beam recovery on a beam quality for a beam of the plurality of beams being below a threshold.
However, ISLAM teaches:
wherein the instructions, when executed, further cause the base station to maintain a plurality of beams for a user equipment (UE) device (FIG. 8, [0031], "fine" beams, “the base station and UE may use the new beam to replace the current beam to maintain beamformed communication”) and to initiate beam recovery on a beam quality for a beam of the plurality of beams being below a threshold ([0031], “The UE may determine that a beam failure condition exists when the signal quality and/or strength of the current/selected beam is below a predetermined threshold … the UE may transmit a beam failure recovery request (BFRR) to the base station”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of ISLAM as mentioned above to the method of KIM, in order to facilitate beamformed transmission and to use a good beam to maintain beamformed communication as suggested by ISLAM (see[0031]).

Regarding Claim 48, modified KIM discloses an apparatus for a communication system having a base station and a user equipment (UE) device comprising: 
a means to determine a beam recovery frame structure using the selected one or more recovery channels based at least partially on beam correspondence capabilities ([0125], “signal transmission repetition or beam sweeping for signal reception may be considered according to a Tx/Rx reciprocal capability of the TRP (e.g., eNB) or the UE. The Tx/Rx reciprocal capability is also referred to as Tx/Rx beam correspondence (BC) in the TRP and the UE”; see also [0126]; FIG. 8, [0136]-[0141], “the RACH signal may be configured as follows …  RACH resource elements … a CP is inserted into the RACH signal in each RACH resource element …. RACH preamble repetition … the gNB configures a RACH preamble format so that the gNB may perform Rx beam scanning”; see [0128], [0190]. [0199], [0207], [0232], [0238], [0276]-[0277], [0279] and [0294], wherein the action “determined” would indicate a selection/determination of a RACH structure for beam recovery based on number of RACH sequence repetition, time/frequency region of RACH resource, RACH resource index, RACH slot  and RACH bandwidth); and
a means to generate a recovery frame having one or more recovery signals using the beam recovery frame structure ([0306], “The UE processor generates the RACH preamble to match a preamble format according to the preamble formation information in the RACH configuration information and controls the UE transceiver to transmit the RACH preamble”; [0131], “The UE transmits a RACH signal through a designated RACH resource at a system timing of the gNB obtained through an SS”; see FIGS. 8 and 9); and 
a means to perform beam recovery using the generated recovery frame ([0121], “beam recovery for recovering from a state in which the UE and gNB cannot maintain an optimal communication state or enter a communication impossible state, i.e., beam failure, as a result of losing an optimal beam while performing beam tracking for searching for the optimal beam between the UE and the gNB”; see [0305]-[0307]).
KIM does not disclose:
means to select a recovery channel based on a recovery factor comprising whether there is a configured PUCCH resource, and a means to initiate beam recovery upon a beam quality being below a threshold.
However, NAGARAJA teaches:
means to select a recovery channel based on a recovery factors comprising whether there is a configured PUCCH resource (FIG. 3, [0075], “a resource grid 300 in a system that supports dedicated uplink resources for beam recovery”, [0076], “the first subset of resources 305-a may carry PUCCH and physical RACH (PRACH) transmissions from one or more UEs 115”; Fig. 4 and [0086], “the base station 105-b may transmit (e.g., and UE 115-c may receive) a configuration for uplink beam recovery resources”, wherein once transmitted, the resource including recovery channel is selected by base station; see also [0013]). Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to include the teachings of NAGARAJA to the apparatus of KIM, in order to provide an improved techniques for uplink resource allocation for beam recovery as suggested by NAGARAJA (see [0004]-[0005]).
modified KIM does not disclose:
 a means to initiate beam recovery upon a beam quality being below a threshold.
However, ISLAM teaches:
a means to initiate beam recovery upon a beam quality being below a threshold  (FIG. 8, [0031], "fine" beams, “the base station and UE may use the new beam to replace the current beam to maintain beamformed communication”, “The UE may determine that a beam failure condition exists when the signal quality and/or strength of the current/selected beam is below a predetermined threshold … the UE may transmit a beam failure recovery request (BFRR) to the base station”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of ISLAM as mentioned above to the method of KIM, in order to facilitate beamformed transmission and to use a good beam to maintain beamformed communication as suggested by ISLAM (see[0031]).
 
Regarding Claim 49, modified KIM discloses the apparatus of claim 48.
modified KIM further discloses wherein the means to select a recovery channel further comprises a UE antenna structure of the UE device (see  NAGARAJA: [0017]-[0018]). 

Regarding Claim 50, modified KIM discloses the apparatus of claim 48, further comprising a means to select one of a physical uplink control channel (PUCCH) and a physical random access channel (PRACH) to transmit a beam recovery request (see NAGARAJA: FIG. 3, [0076] and [0079], also [0040]).

Response to Arguments
Applicant's arguments filed on 04/07/2021 have been fully considered but are moot in view of new ground of rejection.
Previous objection to Claim 33 has been withdrawn.

Previous rejection of Claims 45-47 under 35 U.S.C. 101 has been withdrawn.
Claims 48-50 has been interpreted under 35 U.S.C. §112(f). Claims 45-47 are not interpreted under 35 U.S.C. §112(f). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416